DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 recites “wherein each of a plurality of suture channels are not aligned with each of a plurality of suture pinching slots.” In Figures 6-9, each of a plurality of suture channels are aligned with each of a plurality of suture pinching slots, as also described in Applicant’s specification (Paragraph 34). There is no description or drawing explaining the misalignment of the suture channels and suture pinching slots.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-30, 32, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sterman et al. (US PGPub 2006/0052802), hereinafter known as “Sterman.”
With regards to claim 26, Sterman discloses (Figures 1-11D, 24A-C) a cannula 22, comprising:
a riser tube 44 having a proximal end 46 and a distal end 48; and 
a circumferential organization template 30 at the proximal end 46 of the riser tube 22, comprising: 
a plurality of tube management grooves 68 positioned around the circumferential organization template 30; 
a plurality of suture channels 62 positioned around the circumferential organization template 30; and 
a plurality of suture pinching slots 66 positioned around the circumferential organization template 30 (Figures 11A, 11C-D; Paragraph 117).
With regards to claim 27, Sterman discloses the circumferential organization template 30 further comprising a portion of the circumferential organization template 30 devoid of tube management grooves 68 (see annotated figure 11A below).  
With regards to claim 28, Sterman discloses the circumferential organization template 30 further comprising a portion of the circumferential organization template 30 devoid of suture channels 62 (see annotated figure 11A below).  
With regards to claim 29, Sterman discloses the circumferential organization template 30 further comprising a portion of the circumferential organization template 30 devoid of suture pinching slots 66 (see annotated figure 11A below).  

    PNG
    media_image1.png
    503
    589
    media_image1.png
    Greyscale

With regards to claim 30, Sterman discloses wherein each of a plurality of suture channels 62 are aligned with each of a plurality of suture pinching slots 66 (see figure 11C-D, for every suture channel 62 there is a suture pinching slot 66).
With regards to claim 32, Sterman discloses wherein the riser tube 44 is sized to reach an incision in a right atrium (Paragraphs 12 and 177 – facilitate intervention within the heart, may be used in the right atrium).
With regards to claim 34, Sterman discloses further comprising a hole 50 at the distal end of the riser tube 44 (Paragraph 115 – body has a proximal and distal end, and a passage 50 therebetween).  
With regards to claim 35, Sterman discloses further comprising an adapter (Figures 24A-C – any of 34/312/314; Paragraph 166) coupled to the proximal end of the riser tube 44 (see Figures 8A-B - coupled via introducer 38 extending therebetween).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sterman in view of Weisbrod et al. (US PGPub 2015/0216514), hereinafter known as “Weisbrod.”
With regards to claim 33, Sterman discloses the cannula as claimed in claim 26. Sterman is silent to a groove at the distal end of the riser tube.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the access device of Sterman for the groove of Weisbrod for the purpose of further holding the suture (Paragraph 257 of Weisbrod), similar to the functionality of the groove of Applicant’s device. Although the sutures in Sterman are held in position via the slits, the groove will add an extra measure of safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        03/08/2021

/WADE MILES/Primary Examiner, Art Unit 3771